Case 1:17-cv-09260-RWS Document 113 Filed 01/28/19 Page 1 of 1
VOICE FOR VICTIMS

Stuart Mermelstein, Esq.
HERMAN te
Fax 305-931-0877
smermelstein@hermanlaw.com
L AW 5200 Town Center Circle Suite 540
Boca Raton FL 33486

www.hermanlaw.com

 

 

January 25, 2019

VIA ECF

Honorable Robert W. Sweet
United States District Court

500 Pearl Street, Courtroom 18C
New York, NY 10007-1312

RE:  Kadian Noble v. Harvey Weinstein et al., case no. 17 Civ.09260 (RWS)
Dear Judge Sweet:

We represent Kadian Noble, Plaintiff, in the above-referenced matter. Presently pending is
Defendant Harvey Weinstein’s Motion to Certify the August 13, 2018 Opinion and Order for
Interlocutory Appeal Pursuant to 28 U.S.C. § 1291(b) et al. (“Motion to Certify”) (ECF 88-90). That
Motion had been set for hearing on October 10, 2018, but the hearing was cancelled by the Court due
to aschedule conflict. We respectfully request that the Court set the Motion to Certify for hearing on
February 20, 2019 at 12:00 p.m. The attorneys for Plaintiff and Defendant Harvey Weinstein are in
agreement with that date and time, and we understand that the Court is available then.

Thank you for your attention to this matter.

 

SM/led

ce: Phyllis Kupferstein, Esq.
Elior D. Shiloh, Esq.
